[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       JULY 26, 2011
                                            No. 10-15302
                                                                        JOHN LEY
                                        Non-Argument Calendar             CLERK
                                      ________________________

                              D.C. Docket Nos. 1:09-cv-22372-CMA,
                                     1:07-cr-20214-CMA-2

DARRYL JOHN JENNINGS,

llllllllllllllllllllllllllllllllllllllll                         Petitioner-Appellant,

                                               versus

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                       Respondent-Appellee.
                                      ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (July 26, 2011)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

         Darryl John Jennings, a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for sanctions pursuant to Fed. R. Civ. P.
37(b)(2).1 Jennings requested sanctions against the clerk of the district court for

failing to provide certain documents relating to Jennings’s appeal of the denial of

his 28 U.S.C. § 2255 motion to vacate. Specifically, Jennings claims the clerk’s

failure to deliver two documents Jennings requested was deliberate and violated

the integrity of the discovery process. After reviewing the record and briefs, we

affirm the district court.2

       Under Rule 37, “if a party or a party’s officer, director, or managing

agent—or a witness . . . fails to obey an order to provide or permit discovery . . . ,

the court where the action is pending may issue” orders imposing sanctions. Fed.

R. Civ. P. 37(b)(2)(A). Rule 37 also provides that, unless the failure was justified,

the court must order “the disobedient party, the attorney advising that party, or

both” to pay expenses. Id. § 37(b)(2)(C).

       The district court did not abuse its discretion in dismissing Jennings’s

motion for sanctions. Rule 37 does not allow the relief sought by Jennings

because the clerk was not a party to the litigation. Furthermore, the record fully


       1
        Jennings lists several other issues, including a substantive constitutional claim, under the
“Statement of Issues” section in his brief. He fails to argue these issues in his brief and has thus
abandoned them for purposes of this appeal. See Timson v. Sampson, 518 F.3d 870, 874 (11th
Cir. 2008) (stating that “issues not briefed on appeal by a pro se litigant are deemed
abandoned.”).
       2
      We review dismissals under Fed. R. Civ. P. 37 for abuse of discretion. Gratton v. Great
Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999) (per curiam).

                                                 2
supports the conclusion that the clerk complied with the court’s orders and

provided Jennings with the requested documents.

      AFFIRMED.




                                         3